JOANOS, Judge,
dissenting.
I respectfully dissent from the majority opinion. The terms “volunteer” and “independent contractor” are not in my opinion mutually exclusive. A volunteer can perform tasks as a “servant” or serve as an “independent contractor.” The right of control over the worker is the determining factor as to whether or not someone is an independent contractor or a servant. DeBolt v. Dept. of Health & Rehab. Services, 427 So.2d 221, 226 (Fla. 1st DCA 1983). The facts of the case show conclusively that Calhoun was either an independent contractor or the servant of an independent contractor, Pray. In either event, appel-lees were entitled to the directed verdict awarded them by the trial judge.